Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 1 of 8

Exhibit 4
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 2 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH Case No. 1:18-cv-00681-RJL
Honorable Richard J. Leon
Plaintiff,

V.

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

RESPONSES AND OBJECTION TO PLAINTIFF’S REQUEST
FOR THE PRODUCTION OF DOCUMENTS OF
DEFENDANT AMERICA FIRST MEDIA

Defendant Matthew Couch (“Defendant”), on behalf of the name “America First Media”
listed as a Defendant in the above-captioned action, pursuant to Rule 34 of the Federal Rules of
Civil Procedure, hereby responds to the Request for Production of Plaintiff Aaron Rich
(“Plaintiff”) as follows.

GENERAL OBJECTIONS

1. Defendant objects to each Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond to the Document Requests.
2 Defendant objects to the Instructions to the extent they seek to impose obligations

on Defendants in excess of that required by the Federal Rules of Civil Procedure.

 

1 | was assisted in preparing these responses by Eden P. Quainton, a New York attorney who is
in the process of finalizing his application for admission to the Bar of the District Court for the
District of Columbia.
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 3 of 8

3. Defendant objects to the Document Requests to the extent that each calls for the
production of information, documents or things protected by the attorney-client and/or
work-product privilege.

4. Defendant objects to the Document Requests to the extent each calls for the
production of information, documents or things protected by the spousal privilege.

5. Defendant objects to the Document Requests to the extent they seek information,
documents, or things not presently in the possession or control of Defendants.

6. Any response stating the documents response to the Document Requests will be
produced means documents will be produced only the extent such documents, in fact exist.
Moreover, to the extent a document is responsive to more than one Document Request, it will be
produced only in response to a single Document Request.

0. Defendant objects to each Document Request that seeks information that may be
obtained from documents containing both discoverable and non-discoverable information.
Defendants reserve the right to redact documents and produce such redacted documents in
response to any Document Request.

8. Defendant objects to each Document Request to the extent that each seeks
production of documents or things that are not relevant to the pending claims, defenses or
counterclaims.

9. Defendant hereby reserves its rights to amend the responses in the event
additional information is obtained or in the event of error or inadvertent mistake or omissions.

10. Defendant does not concede that to the extent it produces documents pursuant to

these requests that such documents are relevant lo the action or should otherwise be admissible at
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 4 of 8

the trial of this matter. Nothing contained in these objections and responses is intended to be, or
shall be deemed a waiver of such objection. Defendant also reserves the right to object to further
discovery in the subject matter of the requests.

11. Defendant’s responses and further objections to the Document request follow;

each is deemed to incorporate the foregoing general objections.

REQUESTS FOR THE PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1:

All Documents and Communications relating to any allegations in the Complaint in the
above-captioned matter, including but not limited to (a) all Communications You have had with
any person or entity named in the Complaint, including but not limited to all Defendants, The
Washington Times, Admiral James A. Lyons, Cassandra Fairbanks, The Gateway Pundit, and
Rod Wheeler and (b) all Communications relating to the Rich Family that You have had with
any person or entity.

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond.

REQUEST FOR PRODUCTION NO. 2:

All Documents and Communications supporting or refuting or otherwise referring to the
facts upon which you relied for any Statement attributed to You in the Complaint, including but
not limited to Documents and Communications relating to any investigation into the truth or
falsity of the Statements.

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond.

REQUEST FOR PRODUCTION NO. 3:

A complete copy of all Documents relating to Seth Rich and/or Aaron Rich that have at
any time been posted any website or Social Media account under Your ownership, custody or

control, including but not limited to https://af-mg.com/ and https://www.americafirstmg.com.
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 5 of 8

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond.

REQUEST FOR PRODUCTION NO. 4:

All Documents and Communications relating to Your fundraising efforts and Your use
and disposition of funds raised through such fundraising efforts. This Request includes, but is
not limited to, Documents and Communications relating to funds received via PayPal, Fundly,
GoFundMe, Patreon or any other online fundraising platform and funds received from sales of
merchandise including but not limited to on https://teespringcom/stores/americafirstmedia or
https://greatamericanera.com/products/america-first-media-group.

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond.

REQUEST FOR PRODUCTION NO. 5:

All Documents and Communications relating to AFM’s formation, incorporation, and
non-profit status, including but not limited to Your articles of incorporation, by-laws, any any
[sic] reports filed with state or federal agencies.

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond. An entity named America First
Media Group, Inc. was created in 2017 and has been dormant since. The sole initial incorporator
was Matthew Couch and there have been no changes in shareholdings since the company’s
incorporation. Subject to the General Objections, Defendant Matt Couch is producing
non-privileged documents responsive to the non-objectionable scope of this Request to the extent
such documents exist, are within Defendant Matt Couch’s custody or control, and are located at
locations where responsive documents are likely to be located.

REQUEST FOR PRODUCTION NO. 6:

All Documents and Communications concerning the steps You have taken to preserve
Documents and Communications relevant to the lawsuit, including the Documents and
Communications responsive to these Requests.

RESPONSE: Defendant objects to this Document Request on the grounds that America First
Media is not a suable entity and has no obligation to respond.
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 6 of 8

REQUEST FOR PRODUCTION NO. 7:

All Documents and Communications relating to any of Your responses to any discovery

served or that will be served upon You in the above-captioned matter.

RESPONSE: Defendant objects to this Document Request on the grounds that America First

Media is not a suable entity and has no obligation to respond.

Matthew. Couch

Matthew Couch, pro se
4000 S Dixieland A-201 Rogers, AR 72758

mattcouch@af-mg.com

[479-601-9740]
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 7 of 8

CERTIFICATE OF SERVICE

I hereby certify that on August 21, 2019, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley

Meryl C. Governski

BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com

Micahel J. Gottlieb

WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.

Washington, D.C. 20006
mgottlieb@willkie.com

Philip Harvey

Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America

pharvey@harveybinnal.com

Matthew. Couch,
MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758
Case 1:18-cv-00681-RJL Document 78-4 Filed 08/26/19 Page 8 of 8
